Citation Nr: 1708312	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  08-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to higher initial evaluations for pterygium of the left eye rated as 10 percent disabling from September 18, 2006, to May 1, 2009, and non compensable from March 24, 2010. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from April 1986 to March 1994 and the United States Army from May 2009 to March 2010, which second period of service included service in Iraq.  The Veteran also had service with the Marine Corps Reserve and the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2010, the Veteran testified at a video conference hearing before the undersigned.  In August 2010, the Board remanded the above issues for additional development.

As to the claim for higher initial evaluations for pterygium of the left eye, the Board has characterized this issue as appears above so as to reflect the fact that the agency of original jurisdiction (AOJ) rated the severity of his disability before and after his entry on active duty on May 1, 2009.  See 38 C.F.R. § 3.654 (2016).

The claim for higher evaluations for pterygium of the left eye is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran entered onto his second period of active duty in May 2009 with a diagnosis of right ear hearing loss.

2.  The Veteran was not provided with an examination on his entry onto his second period of active duty in May 2009.

3.  The Veteran's right ear hearing loss was aggravated by his second period of active duty.

CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 1132, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims he has hearing loss in his right ear due to, among other things, the helicopter noise and gunfire he was exposed to while on active duty included while deployed to Iraq during his second period of active duty.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensor neural hearing loss, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.  The United States Court of Appeals for Veterans Claims (Court) in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157.

Moreover, the law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  See 38 U.S.C.A. §§ 1111, 1132.  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Initially, the Board notes that the Veteran's DD Form 214 from his second period of active duty shows that he served on active duty from May 2009 to March 2010.  Moreover, a review of the record on appeal shows that the Veteran was not provided an examination at entry into this period of active duty.  

In this regard, the statute provides that the presumption applies when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders."  38 U.S.C.A. § 1111.  Thus, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010) (citing Crowe v. Brown, 7 Vet. App. 238, 245 (1994)) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected").  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  See Smith v. Shinseki, 24 Vet. App. at 45; see also Crowe.  Therefore, the Board finds that the presumptions of soundness and aggravation do not apply to the current claim.  Id.  

At a March 2009 audiological examination, conducted just two months before the Veteran's May 2009 entry onto his second period of active duty, the Veteran was diagnosed with hearing loss in his right ear as defined by VA.  See 38 C.F.R. § 3.385.  Specifically, the March 2009 examiner reported that the Veteran had puretone thresholds of 45, 45, 35, and 35 decibels in the right ear at 1000, 2000, 3000, and 4000 Hertz, respectively.  This medical opinion is not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran's right ear hearing loss preexisted his May 2009 entry onto his second period of active duty.   

The Board next finds that the Veteran's claims regarding sustaining acoustic trauma from gunfire as well as from helicopters during his second period of active duty is both competent and credible because they are consistent with the nature of his service during his second period of active duty which included a deployment to Iraq as an Infantryman.  

The Board also finds that the Veteran's March 2010 audiological examination shows his right ear hearing loss was aggravated by his second period of active duty.  The Board has reached this conclusion because the March 2010 audiological examination showed that his puretone thresholds in his right ear at 1000, 2000, 3000, and 4000 Hertz worsened to 55, 55, 45, and 55 decibels, respectively.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  In reaching this conclusion, the Board has not overlooked the opinion provided by the November 2015 VA examiner that the Veteran's hearing loss was not aggravated by his second period of active duty.  However, the Board does not find the November 2015 VA examiner's opinion probative because the examiner did not consider the March 2010 audiological examination.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

Under these circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection for right ear hearing loss is warranted because the most probative evidence of record shows that a pre-existing disability was aggravated by the Veteran's second period of active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.306; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).


ORDER

Service connection for right ear hearing loss is granted.


REMAND

As to the claim for higher evaluations for pterygium of the left eye, a review of the record on appeal reveals that this claim has been pending since before the ratings for eye disabilities were revised effective December 10, 2008.  See 73 Fed. Reg. 66,543 (November 10, 2008).  The record also shows that the AOJ has both adjudicated the Veteran's claim and provided him notice of the old and new rating criteria in the statement of the case and supplemental statements of the case.  

The revised rating criteria allow VA to rate the Veteran's pterygium of the left eye based on loss of visual acuity and visual field impairment.  See 38 C.F.R. §§ 4.75, 4.76, 4.76a, 4.77, 4.79, Diagnostic Codes 6034, 6061 to 6081 (2016).  However, a review of the record on appeal does not reveal that any of the Veteran's VA examiners (see VA examinations dated in March 2007, April 2010, and December 2015) conducted a field of vision study.  Therefore, the Board finds that a remand is required to obtain this needed medical evidence.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the record on appeal.  See 38 U.S.C.A. § 5103A(b) (West 2014). 

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all of the Veteran's post-December 2015 treatment records from the Memphis VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any current problems caused by his left eye disorder, including with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an eye examination.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all pathology found to be present as a result of the pterygium of the left eye.  

The examination must include a field of vision study and a copy of the graph from that study, which specifically identifies the Veteran's visual fields at the 8 principal meridians, must be associated with the examination report.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


